[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
CT Page 4982
Since the defendants/counterclaim plaintiffs did not comply with practice book § 10-51, by not designating the particular count of the amended complaint to which each special defense is addressed, the motion to strike the special defenses to the amended complaint (#144) is hereby granted. However, at this time, the court will grant the defendants' request for leave to amend their answer, special defenses and counterclaims to the amended complaint (#147) in order to cure this technical defect.
So Ordered.
HICKEY, J.